Citation Nr: 1822975	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  16-05 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than October 26, 2009, for the award of service connection for glaucoma. 

2.  Entitlement to an effective date earlier than October 26, 2009, for the award of service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to an effective date earlier than October 26, 2009, for the award of a total disability rating based upon individual unemployability (TDIU). 

4.  Entitlement to an effective date earlier than October 26, 2009, for the award of basic eligibility for Dependents' Educational Assistance (DEA). 

5.  Entitlement to an effective date earlier than October 26, 2009, for the award of special monthly compensation (SMC) based upon loss of use of the right eye. 




ATTORNEY FOR THE BOARD

K.G., Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2015, the Board took limited jurisdiction over the issues on appeal for the purpose of remanding for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran has since perfected an appeal, and the Board may now address the merits of the previously remanded effective date claims.  See March 2018 deferred rating decision (accepting the Veteran's February 2016 statement as a timely in-lieu-of VA Form 9); March 2018 certification of the appeal to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran did not appeal the April 2002 rating decision that denied service connection for glaucoma, and that decision became final.

2.  Following the last final denial of April 2002, the earliest communication that can be considered a claim to reopen entitlement to service connection for glaucoma was received October 26, 2009.  

3.  The Veteran filed an original claim for PTSD on October 26, 2009; prior to October 26, 2009, there are no written communications that may be construed as a formal or informal claim for service connection for PTSD.

4.  Prior to October 26, 2009, service-connection was not in effect for any disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 26, 2009, for the grant of service connection for glaucoma have not been met.  38 U.S.C. §  5110 (2012); 
38 C.F.R. §§ 3.1(p) and (r), 3.155, 3.400 (2017).

2.  The criteria for an effective date earlier than October 26, 2009, for the grant of service connection for PTSD have not been met.  38 U.S.C. § 5110 (2012); 
38 C.F.R. §§ 3.1(p) and (r), 3.155, 3.400 (2017).

3.  The criteria for an effective date earlier than October 26, 2009, for the award of TDIU have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

4.  The criteria for an effective date earlier than October 26, 2009, for the award of DEA have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

5.  The criteria for an effective date earlier than October 26, 2009, for the award of SMC have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Jurisdiction over Effective Date Issues

In this case, in February 2014, the RO notified the Veteran of awards of service connection for glaucoma and PTSD, as well as awards of TDIU, DEA, and SMC, all effective October 26, 2009.  Because the Veteran filed a timely notice of disagreement with the February 2014 rating decision that established the effective dates for the awards and later perfected his appeal, the Board properly has jurisdiction over these effective date issues.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (there is no such thing as a freestanding claim for an earlier effective date).

III.  Effective Date Claims

The Veteran adamantly contends that he should be entitled to an effective date "back to 1985 when the Army decided to discharge me in spite of my many documented disabilities."  See February 2016 statement.  He claims that he filed a claim with VA in 1985 and disagrees with the RO's conclusion that he did not timely appeal a previous denial of his earlier claim for benefits because he initiated "multiple inquiries [of] appeal from 1985-present [over] 29 years."   See May 2016 statement.  Essentially, he argues that he has continually pursued VA benefits for his disabilities since 1985 and should be entitled to a retroactive effective date because his service-connected disabilities have persisted since his discharge from service.  In support of his contentions, he submitted a copy of a letter directed to VA, dated in September 1985, which discussed his claim for benefits.

The Board recognizes that during the course of the appeal, VA recognized both formal and informal claims, although those pertinent regulations have more recently been rescinded, requiring the filing of only formal claims after March 24, 2015.  Prior to March 2015, an informal or formal claim contains the following requirements: "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 
23 Vet. App. 79, 84 (2009); see also 38 C.F.R. §§ 3.155(b) (2015) (explaining how to file a claim), 3.1(p) (2015) (defining "claim" as a "formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit").  

However, with regard to the 1985 letter supplied by the Veteran, the Board finds that it does not support the award of an earlier effective date for either of his service-connected disabilities of glaucoma or PTSD.  The letter discusses the Veteran's claim for residual neurological problems, including a seizure disorder, and mentions the problems the Veteran was experiencing with regard to vision problems, possibly glaucoma, as well as "problems of mental stress."  However, the Board first finds that the letter did not communicate an intent to seek VA benefits for PTSD, as the mention of "mental stress" in the letter was in reference to an effect of medication and goes on to reference his supervisor/rater's use of privileged medical information, which the Veteran alleges negatively impacted employment opportunities; it failed to suggest any intention of seeking benefits for a psychiatric disability.  

Second, to the extent that the letter may have conveyed an informal claim for benefits for service connection for glaucoma, such a claim was eventually addressed in an April 2002 rating decision, when it was denied and which decision became final.  Significantly, there was no notice of disagreement with the April 2002 decision denying service connection for glaucoma; the next communication from the Veteran was not received until October 26, 2009.  Nor was there any new and material evidence submitted within one year of that decision or missing service treatment records relevant to glaucoma associated with the record so as to preclude finality under either 38 C.F.R. § 3.156(b) or (c).  Thus, even if there was an informal claim for glaucoma filed back in 1985, it cannot form the basis of an earlier effective date.  Rather, the date of his subsequent claim to reopen following the last final April 2002 denial, which in this case is October 26, 2009, constitutes the date of claim for reopened claims following a final denial.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 ("the effective date of an award . . . [for] a claim reopened after a final disallowance, . . . will be the date of receipt of the claim or the date entitlement arose, whichever is later").  Here, there is no communication between the last final decision in April 2002 and the October 26, 2009 communication that would support an earlier date of claim for glaucoma.  Thus, there is no basis for an effective date prior to October 26, 2009, for the award of service connection for glaucoma.  

Turning again to PTSD, the Board likewise finds no communication submitted prior to October 26, 2009, that may be considered a formal or informal claim for service connection for PTSD.  As mentioned above, the notation of "mental stress" found in the September 1985 letter did not communicate an intent to seek benefits for PTSD, as it was made in reference to his supervisor/rater's use of privileged medical information, which he alleges negatively impacted employment opportunities.  See also June 1999 letter (containing substantially similar language with regard to "problems of mental stress" to the letter dated September 1985 and explaining that other's knowledge of his medical history documented in his Officer Efficiency Report (OER) hampered his career advancement/employment opportunities).  As the Board finds that there is no claim for service-connection for PTSD prior to October 26, 2009, there is likewise no basis for an earlier effective date for this disability.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 ("the effective date of an award based upon an original claim . . . will be the date of receipt of the claim or the date entitlement arose, whichever is later").

Finally, the Board notes that the Veteran's glaucoma and PTSD are his sole service-connected disabilities, and, here, the RO has already favorably awarded TDIU, DEA, and SMC for the entire time period for which service-connection is in effect.  Because the Veteran is not service-connected for any disability prior to October 26, 2009, there is no basis for granting an earlier effective date for TDIU, DEA, or SMC, which are derivative benefits stemming from service-connected disabilities.  As such, his earlier effective date claims for TDIU, DEA, and SMC, must also be denied.



ORDER

An effective date earlier than October 26, 2009, for the award of service connection for glaucoma is denied.

An effective date earlier than October 26, 2009, for the award of service connection for PTSD is denied.

An effective date earlier than October 26, 2009, for the award of TDIU is denied.

An effective date earlier than October 26, 2009, for the award of DEA is denied.

An effective date earlier than October 26, 2009, for the award of SMC is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


